Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered October 25, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing *847(Pitaro, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The prompt showup of the defendant and two other suspects, conducted within a short time following the commission of the crime and in close proximity to the scene, was proper and not violative of due process (see, People v Love, 57 NY2d 1023; People v Burns, 133 AD2d 642, lv denied 70 NY2d 873).
The defendant’s challenge to his sentence is meritless. He received the bargained-for sentence (see, People v Kazepis, 101 AD2d 816) and, moreover, the sentence imposed was the minimum one permissible on this conviction for a class B violent felony (Penal Law § 70.02 [1] [b]). Brown, J. P., Kunzeman, Rubin and Kooper, JJ., concur.